DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James M. Heslin on 05/04/2022.
Please amend claims to read as: 
2. (Currently Amended) A system for ablating tissue with electrical energy comprising: 
an ablation device comprising: 
an elongate shaft with a proximal portion and a distal portion; a radially expandable element attached to the elongate shaft distal portion; and
 an ablation element mounted to the radially expandable element, the ablation element comprising a circumferential array of conductors, wherein the ablation element is constructed and arranged to deliver electrical energy to target tissue; and 
an energy delivery unit constructed and arranged to deliver electrical energy to the ablation element of the ablation device, wherein the target tissue comprises duodenal mucosal tissue; and 
wherein the energy delivery unit is configured to deliver the electrical energy to the ablation element to cause the target tissue to increase in temperature to a setpoint temperature between 60°C and 90°C, wherein the system is configured to maintain the set point temperature for at least 5 seconds and to deliver energy to the ablation element with an average power density that is less than 20 watts per cm2; and
wherein the system is configured to deliver the electrical energy to cause non- desiccating ablation of the target tissue by avoiding creation of steam.
24. (New) The system according to claim [[1]] 2, wherein the temperature at the interface of the ablation element and the target tissue does not exceed 100°C.

Please cancel claim 25.

26. (New) The system according to claim [[1]] 2, wherein the system is configured to cause non-desiccating ablation by avoiding deleterious desiccation of tissue.

27. (New) The system according to claim [[1]] 2, wherein the system is constructed and arranged to avoid detachment of tissue particles of the target tissue.

28. (New) The system according to claim [[1]] 2, wherein the ablation element is configured to minimize electrical current driven temperature increase in at least an outermost 50% of the mucosal tissue layer.

31. (New) The system according to claim [[1]] 2, wherein the ablation element is configured to minimize electrical current driven temperature increase in at least an outermost 80% of the mucosal tissue layer.

 Allowable Subject Matter
Claim 2-4, 6-24, and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner failed to find prior art, neither alone, nor in combination, that discloses energy delivery unit is configured to deliver the electrical energy to the ablation element to cause the target tissue to increase in temperature to a setpoint temperature between 60°C and 90°C, wherein the system is configured to maintain the set point temperature for at least 5 seconds and to deliver energy to the ablation element with an average power density that is less than 20 watts per cm2; and wherein the system is configured to deliver the electrical energy to cause non- desiccating ablation of the target tissue by avoiding creation of steam while also including each and every limitation set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794